Citation Nr: 1826053	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  11-26 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, posttraumatic stress disorder (PTSD), and a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.  The Veteran was awarded the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claims of entitlement to service connection for anxiety and PTSD.

In May 2016 and April 2017, the Board remanded these matters for additional development, which have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998)

In light of the comprehensive record, the claims of entitlement to service connection for anxiety and PTSD have been recharacterized as a claim for entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, PTSD, and a depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d. 1330, 1355 (2008).

The Veteran was granted Advancement on the Docket due to his age.    See 38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900 (c) (2017).  



FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include an anxiety disorder, PTSD, and a depressive disorder, not manifest during service and was not caused by any in-service disease or injury.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include an anxiety disorder, PTSD, and a depressive disorder.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder to include an anxiety disorder, PTSD, and a depressive disorder.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017). 
Within the legal framework for evaluating claims of service connection for PTSD, the sufficiency of a stressor is a medical determination, while the occurrence of the stressor is a legal determination.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

The Veteran's service treatment records are silent for complaints of, symptoms of, or treatment of an acquired psychiatric disorder.  His separation examination in August 1966 contained no self-reports for a psychiatric issue, and he denied depression or excessive worry, and nervous trouble.

In May 1977, the Veteran was afforded a VA psychiatric examination.  The Veteran complained of nervousness and anxiety.  He reported that he could not handle noises that his children made, was easily angered, and then later became depressed about his angry reaction.  He was described as quiet, well-groomed, cooperative, and alert during the examination.  His mood was anxious, affect appropriate, and he showed moderate signs of anxiety.  The Veteran had coherent thought and spoke normally.  He reported feelings of inadequacy.  The physician opined that he was given to somatization of his anxiety, using his gastrointestinal tract as the target object.  The Veteran was diagnosed with duodenal ulcer disease with psychophysiological components.

In September 2009, the Veteran submitted a statement on his PTSD stressors.  Here, he wrote that a sergeant, whom the Veteran served with, was 100 feet from the Veteran when he passed away in an explosion.

In October 2009, the Veteran was afforded a VA examination for his acquired psychiatric disorder symptoms.  He complained of anxiety episodes and excessive worry due to finances.  He reported having a good relationship with immediate and extended family.  He worked as an independent part-time auto parts salesman and had retired from his full time job, also selling auto parts, in 2005.  The Veteran went to church daily and volunteered at the church.  In his free time, he liked taking care of his grandson and gardening. 

The examiner observed the Veteran as clean and appropriately dressed.  He was cooperative and had a relaxed attitude.  His speech and thought process was normal.  His recent and remote memory were both intact.  He denied experiencing panic attacks or having problems with daily living.  The Veteran also denied homicidal or suicidal ideations.  The Veteran exhibited a hopeless mood.  

The examiner noted that the Veteran did not present symptoms of an acquired psychiatric disorder for the past year.  He was also taking a prescribed anti-depressant.  The examiner diagnosed the Veteran with rule out generalized anxiety disorder versus panic disorder without agoraphobia.

VA treatment records from August 2009 to November 2009 showed complaints of anxiety episodes, excessive worry about finances, and difficulty sleeping due to infrequent nightmares that told the Veteran that he should be careful because they could harm him.  In August 2009, the Veteran scored negative for a PTSD screening.  He was diagnosed with rule out panic disorder without agoraphobia; and rule out generalized anxiety disorder.  In October 2009, the Veteran was diagnosed with rule out generalized anxiety disorder versus panic disorder without agoraphobia.  Finally, in November 2009, the Veteran was diagnosed with generalized anxiety disorder.  The physician noted that the Veteran's anxiety disorder was in remission as he had achieved the maximum benefits of his prescribed Citalopram.

In March 2012, the Veteran was afforded another VA examination.  The Veteran reported experiencing episodes of anxiety; excessive worry about finances; and was irritable, had poor tolerance to frustrations, and exhibited verbal outbursts toward his wife.  The anxiety episodes lasted approximately one minute and he felt a fear of dying.  They were accompanied by shortness of breath, goosebumps, chills, palpitations, lightheadedness, and feeling paralyzed.  During the anxiety attacks, the Veteran reported he had visions where he saw people and places.  The anxiety attacks have been occurring for the past year and have worsened in the past three days.  The Veteran denied suicidal ideation.  The examiner noted that the Veteran had difficulty sleeping as he experienced frequent nightmares that told him to be careful.

The March 2012 examiner diagnosed the Veteran with generalized anxiety disorder.  Further, the Veteran's symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, flattened affect resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran described one specific stressor where his friend had been injured during combat, the Veteran tried to fire his gun but it locked, and the Veteran panicked.  The examiner opined that the Veteran did not meet the criteria for PTSD under the DSM-IV criteria despite the Veteran's combat stressors from serving in the Vietnam War, as the Veteran did not fulfill the full criteria for PTSD, had a full occupational career, and his primary mental health provider also diagnosed the Veteran with generalized anxiety disorder.  

VA treatment notes from September 2012 to July 2016 continued to show complaints anxiety attacks that varied in frequency.  Contingent on the frequency of the anxiety attacks, the Veteran experienced increasing and decreasing audio and visual hallucinations.  The Veteran also reported apprehension in small or closed places, and when surrounded by people.  The physicians observed and noted other symptoms of anxiety, sadness, variable motivation, interrupted sleep pattern.  He described his recollections and vivid dreams as military related.  Notably, in July and October 2016, the Veteran showed negative results on both depression and PTSD screenings.  During this treatment period, the Veteran was also diagnosed with various psychiatric disorders including: major depressive disorder, recurrent episodes with psychotic features; chronic PTSD; and panic disorder.  

In September 2016, the Veteran was afforded another VA examination.  The Veteran reported persistent thoughts about his experience in Vietnam.  He also described experiencing nightmares where he sees that he will be harmed by someone.  The Veteran reported becoming jumpy around loud noises.  He was observed as being reminiscent for his past life as he could no longer do things that he used to, and financial worries were holding him back from doing things he wanted.  He described passive suicidal ideation but never attempted suicide.  The Veteran reported that he sometimes felt goose bumps and became anxious.  The examiner wrote that the Veteran sat sideways, practically looking at the door during the interview, with a sad facial expression, but alert and aware of the interview situation.

The Veteran reported that his PTSD stressors included seeing a sergeant die in an explosion, and another sergeant who was wounded next to the Veteran.  He also relayed to the examiner that he had shot a Vietcong solider, the individual remained alive, and an American soldier behind the Veteran "emptied his rifle on the Vietnamese and destroyed his head, so he recalls the brains being spattered around."  See September 2016 VA examination, p. 3. The September 2016 examiner noted the Veteran exhibited symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, with some anxious distress.  She opined that the Veteran's anxiety disorder was less likely than not incurred in or caused by service, including his reported PTSD stressors.  

Furthermore, the examiner opined that the Veteran did not fulfill the diagnostic criteria per DSM-V for a diagnosis of PTSD or anxiety disorder as previously diagnosed.  She stated that the Veteran was depressed, and it was evident during the course of the interview and in his medical history.  The examiner noted that the Veteran's nightmares were mostly not related to his actual Vietnam experiences, but rather that he dreamt about being harmed by an unspecified individual.  He was only reporting some episodes of increased anxiety, which are not panic episodes as stated in past psychiatric progress notes.  The examiner also opined that the Veteran was definitely not psychotic.  

Finally, the examiner stated that when the Veteran first sought psychiatric treatment in 2009, he did not report that his symptoms were related to his Vietnam War experiences.  Therefore, after a thorough review of the Veteran's medical history and upon examination, the examiner could not establish a nexus or elements of chronicity to relate the Veteran's mental disorder, with periods of active military service or reported combat experiences in Vietnam.

In May 2017, the September 2016 examiner was asked to provide an addendum opinion on her rationale, to bridge the discrepancy between her results and the years of past diagnoses from other VA providers.  Again, she provided a very thorough rationale citing direct examples of his past treatment.  The examiner noted that the Veteran gave contradicting statements on when his psychiatric symptoms began, and explained why other diagnoses were incorrect based on the medical evidence.  Finally, she noted that her September 2016 rationale was also based on the report of symptoms given to her by the Veteran after an extensive interview.  The examiner also explained that the past mental health treatment notes would not be as detailed as a VA examination, as these providers would only report notes that were significant for treatment purposes.  She reported that he had not reported any panic attacks and had no psychotic symptoms during the September 2016 examination.  The symptoms that he did report were not compatible with a diagnosis of panic disorder or generalized anxiety disorder.  The examiner also correctly noted that there was no etiology or nexus opinion in any of the Veteran's mental health treatment notes between an acquired psychiatric disorder and his service.  She maintained that her diagnosis of the Veteran was major depressive disorder, recurrent with some anxious distress; and that this was less likely than not related to his in-service stressors.

The Board notes that the Veteran was last diagnosed with major depressive disorder, recurrent with some anxious distress by the September 2016 examiner.  Therefore, element (1) of Shedden for an acquired psychiatric disorder claim has been fulfilled.  

Next, there is credible supporting evidence of an in-service stressor as the Veteran had consistently reported his experiences in the Vietnam War.  See September 2009 Statement in Support of Claim for PTSD, March 2012 VA examination, and September 2016 VA examination.  Furthermore, the Veteran's Certificate of Release or Discharge shows that the Veteran was awarded a Combat Infantry Badge.  If the claimed stressor is related to combat, service department evidence that the veteran was awarded the Purple Heart, Combat Infantry Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the in-service stressor.  38 C.F.R. § 3.304(f) (1994).  Therefore, element (2) of Shedden has been established.

The question before the Board is element (3) or the nexus requirement.  As the September 2016 VA examiner correctly noted, repeatedly, an etiology opinion linking the Veteran's diagnosed psychiatric disorders to his in-service stressors was not provided by a physician.  Based on the evidence of record, the Board agrees, and service connection for an acquired psychiatric disorder is denied.

As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for an acquired psychiatric disorder to include an anxiety disorder, PTSD, and a depressive disorder, is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


